Citation Nr: 0526486	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  03-10 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether there was clear and unmistakable error in a 
rating decision dated on April 9, 1979, that denied a claim 
of entitlement to service connection for a psychiatric 
disorder.

2.  Whether there was clear and unmistakable error in a 
rating decision dated on April 17, 1985, that denied a claim 
of entitlement to service connection for a psychiatric 
disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to October 
1978.  

This matter came before the Board of Veterans' Appeals 
(Board) from a May 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California that there was no evidence of clear and 
unmistakable error in rating decisions that denied service 
connection for a psychiatric disorder.  A hearing was held at 
the RO in before the undersigned Veterans Law Judge (i.e. a 
Travel Board hearing) in July 2004. 


FINDINGS OF FACT

1.  The RO, on April 9, 1979, denied the veteran's claim of 
entitlement to service connection for a psychiatric disorder.  
The veteran did not file a timely appeal.

2.  The April 9, 1979, decision by the RO which denied the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder was supported by the evidence then of 
record and in accordance with the legal criteria in effect at 
that time.

3.  The RO, on April 17, 1985, again denied the veteran's 
claim of entitlement to service connection for a psychiatric 
disorder.  The veteran did not file a timely appeal.

4.  The April 17, 1985, decision by the RO which denied the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder was supported by the evidence then of 
record and in accordance with the legal criteria in effect at 
that time.




CONCLUSIONS OF LAW

1.  The April 9, 1979, decision by the RO which denied 
entitlement to service connection for a psychiatric disorder 
was not clearly and unmistakably erroneous. 38 U.S.C.A. 
§ 1131 (West 2002 & Supp. 2005);  38 C.F.R. § 3.105 (2004).

2.  The April 17, 1985, decision by the RO which denied 
entitlement to service connection for a psychiatric disorder 
was not clearly and unmistakably erroneous. 38 U.S.C.A. 
§ 1131 (West 2002 & Supp. 2005);  38 C.F.R. § 3.105 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), which, among other things, 
modified the VA's duty to assist and notify claimants, is not 
applicable to claims for revision or reversal of a final 
decision on the basis of clear and unmistakable error (CUE).  
See Livesay v. Principi, 15 Vet. App. 165 (2001).

This appeal arises out of the veteran's claim that there was 
CUE in April 1979 and April 1985 rating decisions which 
denied service connection for a psychiatric disorder.  
Essentially, the veteran contends that the RO decision was 
not properly based on the evidence in the record, and that 
the RO failed to properly develop the record, particularly by 
not obtaining all of the veteran's service medical records at 
the time of the decisions.

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. 
§ 3.105 (2004).  In the present appeal, the veteran was 
notified of the April 1979 and April 1985 rating decisions 
and his appellate rights.  He did not initiate an appeal as 
to either decision, and those decisions became final.  See 
38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.302.  Consequently, 
these decisions are accepted as correct, in the absence of 
CUE.  See 38 C.F.R. § 3.105(a).

The essence of a CUE claim is that it is a collateral attack 
on an otherwise final rating decision by a VA RO.  Smith v. 
Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  In order for 
there to be a valid claim of CUE, there must have been an 
error in the prior adjudication of the claim.  Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  The 
claimant must assert more then a disagreement as to how the 
facts were weighed or evaluated, and if the evidence 
establishes clear and unmistakable error, the prior decision 
will be reversed or amended.  Id., see also 38 C.F.R. 
§ 3.105(a).

The United States Court of Appeals for Veterans Claims 
(Court) defines a determination of CUE in a prior 
adjudication to mean that: (1) "[e]ither the correct facts, 
as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) "a determination that there was [CUE] must be 
based on the record and the law that existed at the time of 
the prior ... decision."  Russell, 3 Vet. App. at 313-14.

CUE is distinguishable from a difference of opinion, or the 
misinterpretation of facts.  38 C.F.R. § 3.105(b); see 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991). The Court 
has described CUE as follows:

[I]t is a very specific and rare kind of 
'error.' It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. Thus, even where the premise 
of error is accepted, if it is not 
absolutely clear that a different result 
would have ensued, the error complained 
of cannot be, ipso facto, [CUE] ... If a 
claimant-appellant wishes to reasonably 
raise CUE there must be some degree of 
specificity as to what the alleged error 
is and, unless it is the kind of error 
... that, if true, would be CUE on its 
face, persuasive reasons must be given as 
to why the result would have been 
manifestly different but for the alleged 
error. It must be remembered that there 
is a presumption of validity to otherwise 
final decisions, and where such decisions 
are collaterally attacked [as with CUE 
claims], the presumption is even 
stronger.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Simply to claim 
CUE on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Id. at 44.  

The laws and regulations governing service connection at the 
time of the April 1979 and April 1985 are essentially the 
same as those that are currently in effect.  See 38 U.S.C.A. 
§ 1131 (previously designated as 38 U.S.C.A. § 331).  
Generally, to establish service connection for a claimed 
disability the evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact incurred during the veteran's service; and for 
certain chronic diseases, such as psychoses, a presumption of 
service connection arises if such disorders are manifested to 
a degree of 10 percent within one year after separation from 
service.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (as in effect 
in 1979, 1985, and 2004).

A review of the facts of this case reveals that the veteran 
had active military service from June 1974 to October 1978.  
In an April 9, 1979 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder.  Evidence reviewed by the RO at the 
time of this decision included the veteran's service medical 
records which indicated that in February 1978 he was 
diagnosed with a manic depressive illness and that a Medical 
Board, in June 1978, noted that this diagnosis was revised in 
April 1978 (while the veteran was still hospitalized) to 
acute paranoid reaction.  The Medical Board noted that this 
condition did not exist prior to service and was precipitated 
by, among other things, the use of unprescribed drugs such as 
marijuana and lysergic acid diethylamide (LSD).  As will be 
discussed in further detail below, it is pointed out that not 
all of the veteran's service medical records were associated 
with the claims folder at the time of this decision.  It is 
unclear, however, whether the RO was aware of this fact at 
the time of the decision, as it appears that in January 1979 
they requested the veteran's service medical records, to 
include the Medical Board report, and that in March 1979, 
these records were associated with the claims folder (albeit, 
as it turns out, with some records missing).

In any event, also reviewed by the RO was the report of a 
February 1979 VA examination which found no evidence of a 
chronic psychosis or neurosis and which resulted in a 
diagnosis of acute paranoid reaction, apparently secondary to 
drug abuse, admitted and by history, not in evidence at this 
time.  Essentially, after reviewing the evidence, the RO 
determined that the veteran's service-diagnosed paranoid 
reaction was acute and transitory with no residuals shown on 
examination.  

On April 17, 1985, the RO again denied the veteran's claim of 
service connection for a psychiatric disorder (characterized 
as a reconsideration of service connection).  Additional 
evidence considered by the RO included a letter from the 
Fresno County Health Department to the effect that the 
veteran was seen as an outpatient in 1973 and diagnosed with 
"over anxious reaction of adolescence with drug abuse," and 
that he presently carried a diagnosis of bipolar disorder, 
manic with psychotic features.  It was noted that he had been 
placed in a psychiatric unit on several occasions from 1979 
and into 1984.  The RO pointed out that attempts to collect 
actual treatment records were unsuccessful (the record 
supports this statement) and that the evidence was 
insufficient to establish service connection for a 
psychiatric disorder.  

In July 1997, the RO received from the veteran what was 
construed to be an application to reopen the claim of service 
connection for a psychiatric disorder.  The RO, in a November 
1997 decision, found that evidence received in conjunction 
with the application - a VA hospital report and outpatient 
treatment records dated in 1997 - was not adequate to reopen 
the claim, and it was not reopened.  The veteran perfected an 
appeal of this decision, and during the course of the appeal, 
additional evidence was received in the claims folder, to 
include copies of VA hospital reports dated in 1979 and the 
reports of VA examinations accomplished in April and December 
1999.  

Based chiefly on the April 1999 VA examination report the RO, 
in January 2000, established service connection for bipolar 
effective disorder with psychotic features and assigned a 100 
percent evaluation for the disorder effective from July 21, 
1997.  The Board notes that in the April 1999 examination 
report, the examiner opined, after a review of the claims 
folder and examination of the veteran, that the veteran's 
bipolar disorder first began in military service and was 
least as likely as not due to service.  

In August 2000, the veteran filed a claim for CUE in the 
prior final rating decisions that denied his claim of service 
connection for a psychiatric disorder.  He maintained that 
the effective date for the award of service connection was 
incorrect due to CUE in these decisions, and that the award 
should be effective in 1978.  The RO denied his claim in a 
May 2001 rating decision, and he initiated the present 
appeal.

During the July 2004 Travel Board hearing, the veteran 
testified that the some of his service medical records, 
specifically from a period of hospitalization that begun in 
February 1978, were not of record at the time of the April 
1979 decision, and that these records would have made a 
difference in the adjudication of his claim because they 
showed a clear diagnosis of manic depressive psychosis.  
Further, he claimed that these records show that the disorder 
diagnosed in service was not caused by drug usage because 
while toxicology screenings were negative during this period 
of hospitalization, he continued to be diagnosed with a 
psychiatric disorder (i.e. the disorder was not drug 
induced).  The veteran also argued that the VA examination of 
February 1979 was inadequate for rating purposes because the 
complete set of his service medical records was not available 
for the examiner's review.  Finally, he argued that the fact 
that he was hospitalized in late 1979 for a psychiatric 
disorder shows that the disorder diagnosed in service was not 
acute in transitory as was determined by the RO in the April 
1979 decision.  

Additional, specific argument with respect to the claim of 
CUE in the April 17, 1985 decision includes that the 
September 1979 VA hospital report was not reviewed by the RO 
and that if it had been reviewed the claim would have been 
granted (as noted above, this evidence was received in the 
record after the July 1997 decision).  The veteran also 
argues that there was enough evidence at the time of the 
April 1985 decision to grant his claim without the additional 
treatment records from the Fresno Health Department.  

For reasons explained below, the Board finds that there was 
no CUE in the April 1979 and April 1985 rating decisions.  

Turning to the veteran's arguments with respect to the April 
1979 decision, the assertion that the RO failed to gather 
some of his service medical records prior to its adjudication 
of the claim is an argument that the RO breached his duty to 
assist, and because a "breach of the duty to assist cannot 
form the basis for a claim of CUE", this must fail.  See 
Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994).  

Even if the Board were to conclude that the veteran had 
raised an argument in this regard other than a breach of the 
duty to assist, this argument would still fail for the 
following reason.  In or about February 2002, the service 
medical records that were missing from the record at the time 
of the April 1979 decision (and the April 1985 decision) were 
associated with the claims folder, and among them are 
clinical records from the veteran's hospitalization that 
began in February 1978.  These records indicate that the 
veteran was diagnosed with the possible onset of manic 
depressive psychosis but also that this disorder was ruled 
out, and that in April 1978 he was diagnosed with acute 
paranoid reaction.  The substance of these records was in the 
evidence of record at the time of the April 1979 decision, as 
noted above (specifically in the June 1978 Medical Board 
report), and the veteran has not demonstrated that any error 
in not associating these records with the claims folder prior 
to adjudicating the claim was the kind of error that was CUE 
on its face.  In other words, he has not provided persuasive 
reasons as to how the error would have resulted in a 
manifestly different outcome.  See Fugo, 6 Vet. App. at 43-44 
(concluding that "[e]ven where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable").  The Board points out 
that none of these records change the fact that it was 
determined, on VA examination of February 1979, that the 
veteran was not then suffering from a psychiatric disorder, 
which was the basis for the RO's April 1979 denial.

With respect to the veteran's argument that the February 1979 
VA examination was inadequate as the examiner did not have 
all of his medical records to review, the Board again finds 
that this was not the kind of error that is CUE on its face, 
and that he has not provided persuasive reasons as to how the 
error would have resulted in a manifestly different outcome.  
The Board notes that it is significant to point out that in 
the February 1979 examination report some of the veteran's 
psychiatric history in service was noted, but that on 
examination at that time, a psychiatric disorder was ruled 
out.  In other words, while it is apparent that the examiner 
was aware that the veteran had been diagnosed with a 
psychiatric disorder(s), he or she was nevertheless of the 
opinion that the veteran did not suffer from such a disorder 
at the time of the examination (that the opinion was rendered 
with the examiner's full awareness of the veteran's history).    

The veteran's argument that the fact that he was hospitalized 
in late 1979 and diagnosed with a psychosis shows that the 
disorder diagnosed in service was not acute in transitory 
does not provide a basis for finding CUE, because such 
determinations are based on the record at the time of the 
challenged decision.  See Russell, 3 Vet. App. at 313-14.  
And, along these lines, to the effect that the veteran is 
arguing that the RO erred in determining that his service 
diagnosed acute paranoid reaction was acute and transitory, 
this amounts to a difference of opinion, rather than an 
obvious error, and is also not a basis for CUE.  See 
38 C.F.R. § 3.105(b); Thompson, 1 Vet. App. at 253.

Turning to the veteran's arguments with respect to the April 
1985 decision, the assertion that the RO failed to review a 
September 1997 hospital report is essentially an argument 
that the RO breached his duty to assist (i.e. because the 
records were not requested and associated with the claims 
folder), and as discussed  above a breach of the duty to 
assist cannot form the basis for a claim of CUE.  See Caffrey 
v. Brown, 6 Vet. App. 377, 383-84 (1994).  In the 
alternative, it can be argued that these records were 
constructively of record - see Bell v. Derwinski, 2 Vet. App. 
611 (1992) - and would have resulted in a grant of service 
connection (in Bell, the Court held that VA had constructive 
notice of VA-generated documents), and that a lack of 
consideration of these records amounted to CUE.  See 
VAOPGPREC 12-95 (May 10, 1995).  However, this holding from 
is not retroactive prior the date of issuance of Bell (i.e. 
1992).  Id.  

With respect to the contention that there was enough evidence 
of record at the time of the April 1985 decision to grant the 
claim of service connection, the Board again points out that 
this is essentially an argument that the evidence was not 
weighed properly, and as noted earlier, CUE is a type of 
error that is undebatable, and which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made.  Russell, 3 Vet. App. at 313-14.  The veteran has not 
pointed to an error in the April 1985 rating decision that 
"undebatably" would have changed the outcome of the decision 
had it not been made.  Disagreement with how the RO 
interpreted or weighed the facts does not constitute CUE.  

In conclusion, the Board finds that the RO's April 1979 and 
April 1985 rating decisions were reasonably supported by the 
evidence then of record, and VA laws and regulations then in 
effect.  In April 1979, the RO reviewed the evidence of 
record that showed that the veteran did not then suffer from 
a psychiatric disorder, and that as such one diagnosed in 
service was acute and transitory.  And, in April 1985, they 
determined that the evidence of record still did not support 
a determination that service connection was warranted for a 
psychiatric disorder.  Both decisions were the product of 
sound reasoning an dconsistent with the evidence then of 
record and the law then in effect.  

As such, the decisions are presumed correct.  See 38 C.F.R. 
§ 3.105(a); Fugo, supra.  The veteran's allegations point to 
disagreement with how the facts were weighed by the RO, but 
do not point to a legal, or undebatable error.  The Board 
also finds that any "error" involved in the April 1979 rating 
decision does not compel the conclusion that the result would 
have been manifestly different but for the alleged error.  In 
other words, even if the RO had developed the case further 
and received the additional service medical records, it is 
highly speculative that this would have led to a grant at the 
time.  As such, the Board finds no evidence of CUE in either 
the April 1979 or April 1985 rating decisions, which denied 
entitlement to service connection for a psychiatric disorder, 
and the appeal is denied.

Finally, during the July 2004 hearing, the veteran testified 
that part of his DD Form 214 was forged, including his 
signature.  The Board will not address this argument as this 
Form had no bearing on the 1979 or 1985 RO decisions.  Also, 
during the course of this appeal, a December 2002 statement 
was received from a VA psychiatrist who indicated that he 
reviewed the veteran's service medical records and that a 
denial of service connection was "either a grave procedural 
error or a clear and unmistakable error."  Such a statement 
is not relevant to the claims before the Board in this matter 
because it was not made prior to either decision at issue, 
not to mention the fact that a medical professional is 
generally not competent to render what appears to be a legal 
conclusion.  


ORDER

The April 1979 rating decision, which denied entitlement to 
service connection for a psychiatric disorder, was not 
clearly and unmistakably erroneous, and this appeal is 
denied.

The April 1985 rating decision, which denied entitlement to 
service connection for a psychiatric disorder, was not 
clearly and unmistakably erroneous, and this appeal is 
denied.



	                        
____________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


